PER CURIAM.
We find no error in the trial court’s determination that the appellees in this case were entitled to an award of attorney’s fees and costs pursuant to section 57.105, Florida Statutes (1987). We, accordingly, affirm that determination as well as the amount of the attorney’s fees. The court erred, however, in awarding the appellees’ costs for payments made to Corporation Information Services and for long distance phone calls. We, accordingly, strike the *199cost award entered in case number GCG-89-990 in the amount of $342.51 and substitute therefor the amount of $215.60, but affirm the trial court in all other respects.
Affirmed as modified.
SCHOONOVER, C.J., and SCHEB and PATTERSON, JJ., concur.